Appeal by one employer and carrier from a decision and an award of compensation apportioned between appellants and a prior employer and carrier. Claimant suffered a sacroiliac strain while employed by the respondent Brooks. Compensation was awarded and paid for the resulting disability. That condition improved to such an extent that his doctor advised him to try light work. On December 12, 1947, he took a job with the appellant, Levine, carrying bags of coal. After working a day and a half he experienced severe pains in the back which resulted in total disability. There is evidence to indicate that the lifting and carrying of coal on December 13, 1947, re-strained the back causing disability and constituted an industrial accident within the intent and meaning of the Workmen’s Compensation Law. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 988.]